Citation Nr: 1632324	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD).  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to March 1968 and was awarded the Combat Infantryman Badge, the Vietnam Service Medal with two Bronze Service Stars and the Army Commendation Medal with "V" Device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Subsequent to the Statement of the Case issued in July 2014, additional documents were associated with the Veteran's claims file (to include VA treatment records and VA examination reports related to claims not on appeal).  While the Veteran filed his substantive appeal in July 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, this evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being granted, there is no prejudice to the Veteran in the Board considering such documents in the first instance.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and in-service herbicide exposure is therefore presumed.

2.  The Veteran has been diagnosed with IHD.


CONCLUSION OF LAW

IHD is presumed to have been incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  IHD is a condition for which presumptive service connection is warranted due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).

The evidence of record indicates that the Veteran served in Vietnam during the Vietnam era.  See, e.g., July 1967 Personnel Record (awarding the Veteran the Army Commendation Medal with "V" Device and noting a date of action in May 1967 and a theater of the Republic of Vietnam).  As such, in-service herbicide exposure is presumed.  

In July 2013, the Veteran filed a claim for entitlement to service connection for "ischemia and coronary disease."  An April 5, 2011 private medical record from Dr. T.C., which was noted to be from the Department of Cardiology, referenced the results of a stress test and stated that they "may be due to ischemia and coronary artery disease."  The note also stated that "[w]e will proceed with catheterization given he does have chest pain and markedly abnormal stress test."  The results of an April 8, 2011 left heart catheterization noted a diagnosis of coronary artery disease (CAD).  An August 2013 VA primary care treatment note stated under a review of the Veteran's primary medical history "[n]o...CAD."  Also of record is a VA Form 21-0960A-1 (IHD Disability Benefits Questionnaire (DBQ)) that was completed by Dr. T.C. in May 2014.  The DBQ noted that the Veteran had a diagnosis of IHD and specifically listed arteriosclerotic heart disease (ASHD), with a date of diagnosis noted of 2011.  Also referenced was that an exercise test, chest x-ray and echocardiogram were conducted in April 2014.  

Upon review, the Board concludes that the evidence of record indicates that the Veteran has been diagnosed with IHD.  While an August 2013 primary care treatment note stated that the Veteran did not have CAD, private medical records from Dr. T.C. indicated a diagnosis of IHD.  The Board finds the private medical records from Dr. T.C. to be the most probative evidence of record as to whether the Veteran has a diagnosis of IHD because such records were more thorough and were accompanied by or referenced diagnostic testing.  

In addition, the May 2014 DBQ noted that there was evidence of cardiac hypertrophy or dilation.  As referenced above, diagnostic testing in the form of chest x-ray and echocardiogram were referenced as conducted in April 2014, and while the results of such tests are not of record, the Board will resolve any reasonable doubt in the Veteran's favor and presume that such testing documented the referenced hypertrophy or dilation.  As such, the record documents that the Veteran has been diagnosed during the appeal period with IHD that manifested to a degree of 10 percent or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016) (providing a 30 percent disability rating for evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray).

In sum, the Veteran served in Vietnam during the Vietnam era and in-service herbicide exposure is therefore presumed.  In addition, the Veteran has been diagnosed with IHD that manifested to a degree of 10 percent or more.  As such, the Board concludes that the Veteran's IHD is presumed to have been incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





ORDER

Entitlement to service connection for IHD is granted.  



____________________________________________
 Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



